Exhibit 10.1

 

THIS FORM OF PURCHASE AND SALE CONTRACT (the “Contract”) is made and entered
into this 5th day of June, 2020 (“the Effective Date”), by and between IMAC
Holdings, Inc., successor by merger to IMAC Holdings, LLC, a Delaware
corporation (“Seller”), and _________________ or its assigns, a Kentucky limited
liability company (“Buyer”).

 

WITNESSETH

 

WHEREAS Seller desires to sell the hereinafter described Property and Buyer
desires to purchase the same on the terms and conditions hereinafter set forth.

 

NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
herein contained, the Seller and Buyer covenant and agree as follows:

 

1.       The Property. Seller agrees to sell and Buyer agrees to purchase the
real property located at 2537 Larkin Road, Lexington, Kentucky, containing an
approximately 9,680 usable square foot commercial building (the “Building”), and
approximately 0.984 acres of land, together with any and all improvements now
existing or hereafter located thereon along with all appurtenances, easements
and privileges belonging thereto (the “Property”).

 

2.       Purchase Price. The total Purchase Price for the Property shall be One
Million Three Hundred Thousand and 00/100 Dollars ($1,300,000.00). The Purchase
Price is to be paid in immediately available funds, by wire transfer, at the
closing as designated by Seller. Seller has no obligation to Close until Buyer
tenders the Purchase Price at the Closing, as contemplated by this Contract.

 

3.       Earnest Money Deposit. As evidence of good faith to bind this
Agreement, the sum of Five Thousand Dollars ($5,000.00) will be deposited within
three (3) business days of the Effective Date hereof as “Earnest Money”, to be
held by _________________ (the “Escrow Agent”) and credited to Buyer at
settlement. The Earnest Money shall only be removed from Escrow Agent’s escrow
account upon performance (closing), written agreement of the parties, a court
order, as provided by law, or as set forth herein. If Buyer defaults, Seller
shall accept Earnest Money as liquidated damages, with both parties signing a
release to this effect. If Seller defaults, the Earnest Money shall be refunded
to Buyer, without prejudice to any legal remedy available, including the right
to specific performance.

 

4.       Closing.

 

A.       The closing shall be held on a date (the “Closing Date”), and at a
place in Lexington, Kentucky, to be selected by Buyer and acceptable to Seller
which shall be not later than fifteen (15) days following the end of the Due
Diligence Period (as hereinafter defined), provided the closing attorney, title
company, and Buyer’s lender can close by then and secure all closing matters
including clear title to the Property and mortgage documents.

 



 

 

B.       On the Closing Date, Seller shall convey to Buyer a marketable fee
simple title to the Property by recordable Deed of General Warranty (the
“Deed”), free and clear of all liens and encumbrances, except (i) governmental
laws and regulations affecting the Property, (ii) real property ad valorem taxes
due and payable in the year of Closing, (iii) easements, restrictions and
stipulations then of record as to the use and improvement of the Property
acceptable to the Buyer, (iv) the right of Seller under the written lease
(“Lease”) to be entered into between the parties, and (v) those matters shown by
an ALTA survey. The Lease will contain the following material terms: the Lease
shall be triple net with Seller paying all building and property taxes,
insurance, maintenance, upkeep, and all utilities; the annual rent shall be One
Hundred Thirty Thousand Dollars ($130,000.00) per year with a five (5) year Base
Term and one five-year option with the rent to increase by fifteen percent (15%)
during the option term; Seller to pay a security deposit equal to one (1) month
rent plus six (6) months of Base Rent plus prorated Base Rent for the month of
the Closing if the Closing is not on first day of the month, all to be prepaid
at Closing; and the Lease will be contingent upon on the closing of the sale of
the Property to Buyer. Buyer has drafted the Lease and tendered it to Seller.
This Contract is contingent upon the parties hereto agreeing on the terms and
executing the Lease within five (5) days of the Effective Date. If the parties
cannot agree on the terms of the Lease and execute it within five (5) days of
the Effective Date, then either party shall have the right to terminate this
Contract. In the event of such termination, Buyer will receive a refund of the
Earnest Money and neither party hereto shall have any further obligation or
liability to the other hereunder, other than those obligations, if any, which
are expressly stated to survive this Contract and/or the Closing.

 

C.       On the Closing Date, Seller shall deliver to Buyer an affidavit of
title sufficient for Buyer’s title insurance company to insure against any and
all mechanics’ and/or materialmen’s liens and to insure against the rights of
all parties, other than Buyer, Seller, to possession of all or any part of the
Property, and any other parties having rights in the Property pursuant to the
exceptions contemplated by Section 3.B of this Contract above.

 

D.       On the Closing Date, Seller shall deliver to Buyer a non-foreign status
certification as required by Section 1445 of the Internal Revenue Code of 1986,
as amended.

 

E.       On the Closing Date, Seller shall deliver to Buyer evidence acceptable
to Buyer that the sale of the Property to Buyer at the Purchase Price, and the
execution of all of the closing documents contemplated by this Contract, has
been authorized by Seller’s Board of Directors.

 

F.       On the Closing Date, Seller shall assign to Buyer, in a form acceptable
to both parties, all of its right, title and interest in and to the permits
relating to the Property, pursuant to an assignment of permits, licenses and
certificates of occupancy.

 

G.       On the Closing Date, Seller shall assign to Buyer, in a form acceptable
to both parties, all of its right, title and interest in and to all guaranties
and warranties relating to the Property.

 



2

 

H.       On the Closing Date, Seller shall deliver the following items relating
to the Property to Buyer to the extent that such items are in the possession or
control of Seller: (i) all present original fully executed Contracts (the term
“Contracts” shall mean any and all contracts, agreements and other documents
concerning the maintenance, use or operation of the Property that Buyer, at its
sole discretion, desires Seller to assign to Buyer, including, contracts for
extermination, janitorial, maintenance, elevators, fire alarm service,
landscaping, lawn care, and garbage removal); (ii) all keys; (iii) all roof,
HVAC, fire alarm, and other equipment warranties (the “Warranties”); (iv) all
plans, specifications, site plans, surveys, inspection reports, or other
drawings in Seller’s possession; and (v) copies of all records, books and
accounts concerning maintenance, management, use, operation and construction in
Seller’s possession.

 

5.       Closing Costs and Prorations.

 

A.       Buyer shall pay the recording fee for the Deed, all title examination
fees, title insurance premiums necessary to provide Buyer with the proper policy
of title insurance, and all fees associated with assigned Contracts and
Warranties. Seller shall pay for preparation of the Deed and the transfer tax on
the Deed. Buyer and Seller shall each be responsible for the payment of its own
attorney’s fees and expenses.

 

B.       All real property ad valorem taxes and assessments against the Property
that are due and payable in the year of the Closing shall not be prorated as
Seller will be responsible for their payment pursuant to the terms of the Lease.

 

C.       Charges for utility services with respect to the Property shall not be
prorated as Seller will be responsible for their payment pursuant to the terms
of the Lease.

 

D.       All other closing costs shall be allocated between the Buyer and Seller
in accordance with custom. All other items of income and expense relating to the
Property are to be adjusted as of the 11:59 p.m. of the day immediately
preceding the Closing Date.

 

6.       Possession. Exclusive possession of the Property shall be delivered to
Buyer, subject to the Lease, on the Closing Date unless otherwise agreed to by
the Parties in writing prior to the Closing Date.

 

7.       Representations and Warranties of Seller. Seller represents and
warrants to Buyer that:

 

A.       Seller is a corporation in good standing under the laws of the State of
Delaware, is duly qualified to do business in the Commonwealth of Kentucky, and
has taken all company action necessary to enter into and consummate the
provisions of this Contract.

 

B.       Seller has or will have on the Closing Date fee simple title to the
Property subject only to those matters set forth in Paragraph 3.B., and Seller
will have full right and power to convey the Property to Buyer.

 



3

 

C.       No services, contracted for by Seller, have been performed on, nor
materials furnished to, the Property that have not been fully paid, and to the
best of Seller’s knowledge, there are no mechanics’ and/or materialmen’s liens
pending or threatened against the Property.

 

D.       Seller has received no notice of any pending or threatened eminent
domain or similar condemnation preceding affecting all or any part of the
Property.

 

E.       Seller has received no notice of any actions, suits or proceedings or,
to the best of the knowledge of Seller, threatened before or by any judicial
body or any governmental agency or authority, against or affecting all or any
part of the Property.

 

F.       No special assessments exist or are pending as to all or any part of
the Property.

 

G.       Seller has received no notice from any insurer, insurance underwriter,
agency or mortgagee requiring performance of any maintenance work with respect
to the Property in accordance with the terms of any applicable policies or
agreements, which work has not been completed and paid for.

 

H.        No attachment, execution proceeding, assignment for the benefit of
creditors, insolvency, bankruptcy, reorganization or other proceeding is
pending, or to the best of the Seller’s knowledge threatened, against the
Property, or the interest of Seller in the Property, nor are any of such
proceedings contemplated by Seller.

 

I.       To the best of Seller’s knowledge and belief, no “hazardous substance”
(as defined hereinafter), exists in, on or under the Property, except as are
normally found in a professional office building, and the Property has never
been used as a landfill or dumpsite. Any materials identified as a hazardous
substances normally found in a medical office building and used by used by
Seller in the operation of the Building are being used, stored and disposed of
in conformity will all applicable laws. Seller has not stored, generated,
manufactured or disposed of any hazardous substance in, on or under the Property
and has not permitted the Property to be used for storage, generation,
manufacturing or disposal of any hazardous substance. To the best of Seller’s
knowledge and belief, Seller does not know of any prior storage, generation,
manufacturing or disposal of any hazardous substance in, on or under the
Property or the assertion of any environmental or other lien on the Property by
any governmental agency, authority or instrumentality to secure the cost and
expense of removing or neutralizing any hazardous substance stored, generated,
manufactured or disposed in, on or under the Property. No underground storage
tank(s) are located on the Property. “Hazardous substance” shall mean any and
all hazardous substances, toxic materials, pollutants, contaminants, hazardous
or toxic wastes defined in any federal, state, county or municipal law, rule,
regulation or ordinance.

 

J.       No contracts or other agreements, either written or oral, to which
Seller is or may become a party shall in any way be or become binding on Buyer,
except for (i) the Contracts, agreements relating to the maintenance and
operations of the Property entered into in the ordinary course of business and
which are cancelable without penalty on 30 days or less notice, and (ii) any
other agreements that Buyer expressly consents to in writing.

 



4

 

K.       To the best of Seller’s knowledge and belief no structural defect
exists with any improvement located on the Property.

 

L.       No outstanding option to purchase or contract of sale exists with
respect to all or any part of the Property, except for this Contract.

 

M.       The foregoing representation and warranties of Seller shall be deemed
remade by Seller as of the Closing Date with full force and effect as if made at
that time.

 

8.       Covenants of Seller. Except as otherwise approved in writing by Buyer
or as otherwise set forth in this Contract, Seller covenants and agrees with
Buyer that, between the date hereof and the Closing Date or the earlier
termination of this Contract in accordance with its terms (or such other time as
may be provided herein):

 

A.        Seller shall, at its sole cost and expense, (i) continue to operate
and manage the Property in the ordinary course of business, (ii) maintain and
repair the Property, (iii) deliver the Property to Buyer at the Closing Date in
its current condition and repair, normal wear and tear excepted, (iv) maintain
all services in connection with the Property as presently maintained, (v) not
cause or permit any waste or nuisance to or against the Property, (vi) take
proper precautions so as to prevent freezing of any pipes for plumbing and HVAC
systems, and (vii) maintain adequate insurance coverage for general public
liability, fire and extended coverage, business interruption and any other type
of insurance coverage normally held for this type of use of the Property.

 

B.       Seller shall make available, or cause to be made available, to Buyer at
Seller’s office or its property manager’s office as the case may be, all
material information for inspection, and Buyer shall have the full and complete
opportunity to review, request copies, and inspect any and all items concerning
the Property, including without limitation, books, records, contracts, permits,
licenses, certificates of occupancy, guaranties, warranties, employment
agreements, listing contracts, insurance policies, maintenance and service
records, bills, invoices and statements, available financial statements, and
property utility statements. Seller shall deliver to Buyer to the extent the
same are in the current possession of Seller, within seven (7) calendar days of
the Effective Date of this Contract any and all materials relating to the
Property.

 

C.       Seller has paid, to the extent due and payable, and shall pay in full
when due and payable, all bills and invoices for labor, goods, materials and
services or any kind relating to the Property contracted for by Seller, other
than those for which the tenants are responsible under the Leases, except to the
extent being contested by Seller by a proceeding instituted in a timely manner
and (except for non-lienable utility charges levied against tenants) all utility
charges, relating to any period prior to the Closing Date. Seller shall fully
discharge and perform (or contest and adequately provide for any obligation in
dispute) all obligations and liabilities relating to time periods prior to the
Closing Date as and when the same shall be due and payable.

 



5

 

D.       After the date hereof and prior to the Closing Date, no part of the
Property, will be alienated, liened, encumbered or otherwise transferred by
Seller as otherwise required by law. If Seller determines it is necessary to
alienate, lien, encumber or otherwise transfer any part of the Property by
pursuant to a requirement by law, Seller shall notify Buyer and Buyer shall have
the right to either (i) terminate this Contract, or (ii) proceed to close on the
transaction contemplated herein.

 

E.       Seller shall give Buyer prompt written notice of: (i) any notice
received by Seller of a proposed public assessment or proposed taking of all or
any part of the Property under eminent domain; (ii) any notice received by
Seller of a proposed increase in real estate tax assessments or market valuation
of all or any part of the property; (iii) any notice pertaining to the Property
received by Seller from any government agency, insurance company or underwriting
agency pertaining to noncompliance with any law, ordinance, rule, regulation or
insurance requirement; and (iv) any breach by Seller of any of its
representations, warranties or covenants hereunder.

 

F.       Except for agreements related to the maintenance, management and
operation of the Property entered into in the ordinary course of business and
which are cancelable without penalty on thirty (30) days or less notice, (i)
Seller shall not modify, terminate or amend any of the Contracts or other
contracts, obligations or commitments with respect to the Property without the
prior written consent of Buyer, which consent shall not be unreasonably
withheld, and (ii) Seller shall not enter into any contract, obligation or
commitment with respect to the Property which will affect the maintenance, use,
management or operation of the Property after the Closing Date without the prior
written consent of Buyer, which consent shall not be unreasonably withheld.

 

G.       Seller shall notify Buyer of any violations, notices of which alleged
violations are received prior to the Closing Date with respect to the Property
under all federal, state, county or municipal laws, ordinances, rules or
regulations, or laws or requirements of building, fire, labor, health or any
other governmental authorities having jurisdiction over or affecting the
Property or the use or operation thereof.

 

9.       Conditions Precedent for Obligation to Close.

 

A.       The duties and obligations of Buyer under this Contract are expressly
made subject to the following Conditions Precedent, which shall be at the sole
cost and expense of Buyer:

 

(i)       Buyer’s verifying that each and every representation and warranty of
Seller contained in this Contract is true and complete as of the Closing Date
and that Seller has complied with or performed all of its duties and obligations
required by this Contract on or before the Closing Date.

 



6

 

(ii)       Buyer’s obtaining a satisfactory ALTA title commitment issued by a
national title insurance company for an owner’s policy of title insurance and a
loan policy of title insurance in accordance with Paragraph 3 (B), and that
title insurance company being prepared on the Closing Date to issue an owner’s
policy of title insurance and a loan policy of title insurance pursuant to such
title commitment expressly insuring against the claims of any person(s) in
possession of all or any part of the Property and the claims of any mechanic or
materialman, and without the survey exception.

 

(iii)       Buyer’s obtaining a satisfactory engineering/environmental
evaluation of the Property that is prepared by a registered engineer selected by
Buyer and which states that (i) the Property is in compliance with all federal,
state, and local building codes and ordinances, and (ii) the Property does not
contain any environmental concerns. Seller will be notified of any deficiencies
not in compliance for correction or remediation by Seller, at its expense.
Seller shall submit a schedule for completion of the corrective work.

 

(iv)       Buyer’s obtaining and approving the survey and legal description of
the Property and verifying that the Property is not in a flood hazard area.

 

(v)       Buyer’s verifying to its satisfaction that no easement, deed
restriction, subdivision or regulation of any lawful governmental agency,
authority or instrumentality having jurisdiction over the Property exists which
will adversely affect or impair the intended use of the Property.

 

(vi)       Buyer’s verifying that the Property has the proper zoning to permit
the intended use and that there are no deed restrictions, stipulations or
easements that would preclude such use or which are not acceptable to Buyer.

 

(vii)       Buyer’s verifying the existence of water, gas, sewer, electrical and
telephone services sufficient in size and adequacy to serve the Property for the
intended use.

 

(viii)       Buyer’s verifying that no mechanic’s lien, materialman’s lien or
lis pendens action affects the Property, and that all taxes, sewer, water and
other utility bills are paid in full.

 

(ix)       Buyer’s verifying that adequate access exists to the Property from
and over any and all roads, streets, lanes and highways adjacent to or adjoining
the Property in a manner and at a location satisfactory to Buyer.

 

(x)       Buyer’s determining, to the sole and complete satisfaction of Buyer,
that (a) the Property was not used for the storage, generation, manufacturing or
disposal of any hazardous substance, (b) the Property was never used as a
landfill or dump site, (c) no hazardous substance is located in, on or under the
Property, except for those substances typically used by tenants in a medical
office building used, stored, and disposed of in accordance with applicable
laws, and (d) no underground storage tank is or has been located on the
Property.

 



7

 

(xi)       Seller’s payment of each and every assessment (general or special)
existing or pending as to all or any part of the Property, which has been
assessed and payable prior to the Closing Date.

 

(xii)       Buyer’s obtaining a satisfactory physical inspection, at the Buyer’s
sole expense by an inspector or inspectors selected by Buyer, of the condition
of the Property, including without limitations roofs, structural components,
plumbing, heating, sprinkler, parking areas, electrical systems and equipment,
landscaping and air conditioning units. If Buyer is not satisfied with the
condition of the Property, then Buyer may, within thirty (30) days after the
full execution of this Contract, (i) notify Seller of any deficiency or failure
and Seller may, at its option, elect to correct such deficiency or failure
within thirty (30) days after Seller receives said notice from Buyer, in which
event the Closing Date shall be postponed, if necessary, until the expiration of
said thirty (30) day period or Seller may terminate the Contract, however this
shall not terminate Buyer’s right to waive such condition, release Seller with
respect thereto and to proceed to Closing without Seller’s remedy of any
deficiency or failure, or (ii) close on the transaction contemplated herein, in
which event Buyer shall be deemed to have waived any claim it may have that this
Paragraph has not been satisfied.

 

(xiii) Buyer receiving Seller’s approval of all documents required pursuant to
this Contract and the transaction contemplated hereby, all as set forth herein.
Seller and Buyer successfully negotiating the form of the assignment documents
to be executed at Closing as specified in Section 4.F, and 4.G (the “Assignment
Documents”).

 

(xiv) Buyer’s verifying that none of the following exists on or before the
Closing Date: (a) damage, destruction or loss, whether or not covered by
insurance which would in the reasonable judgment of Buyer materially impair the
ability of Buyer to manage, use, maintain, lease or operate the Property; or (b)
any matter which would make the representations, warranties or covenants of
Seller materially untrue or incorrect.

 

(xv)       Buyer verifying that there are no existing material violations,
notices of which alleged violations are received prior to the Closing Date with
respect to the Property under all federal, state, county or municipal laws,
ordinances, rules or regulations, or laws or requirements of departments of
housing, building, fire, labor, health or any other governmental authorities
having jurisdiction over or affecting the Property or the use or operation
thereof. Buyer shall notify Seller of any violation discovered prior to the
Closing Date. If Seller refuses or elects not to promptly correct or cause
correction of or in good faith contest any violation, including payment of fines
and penalties in connection therewith prior to the Closing Date, Buyer shall
have the option to either (i) terminate this agreement with notice to Seller, or
(ii) waive such condition, release Seller with respect thereto and proceed with
the Closing as contemplated herein.

 

(xvi)        Buyer obtaining financing for the purchase of the Property on terms
acceptable to Buyer as determined in Buyer’s sole discretion.

 

(xvii)       Buyer reviewing and approving financial statements and the business
plan of Seller in connection with the Lease, all as determined in Buyer’s sole
discretion.

 



8

 

(xviii)       Seller sealing and striping the parking lot at the Property and
completing such work Prior to October 31, 2020.

 

(B)       If the conditions precedent in Paragraph 8.A are not either met to the
sole satisfaction of Buyer or expressly waived in writing by Buyer within
forty-five (45) days of the Effective Date (“the Due Diligence Period”), Buyer
may terminate this Contract. In the event of such termination, Buyer will
receive a refund of the Earnest Money and neither party hereto shall have any
further obligation or liability to the other hereunder, other than those
obligations, if any, which are expressly stated to survive this Contract and/or
the Closing. If Buyer fails to notify Seller within said Due Diligence Period,
then all such conditions shall be deemed satisfied.

 

(C)       Buyer and Seller mutually represent and warrant to the other that they
shall use their best efforts and reasonable diligence to satisfy all of the
foregoing conditions precedent within the time periods specified.

 

10.       Survey.

 

(a)       Buyer may, at the sole cost and expense of Buyer, obtain an accurate
ALTA survey of the Property prepared by a registered land surveyor licensed by
the Commonwealth of Kentucky (i) showing the boundaries of the Property and the
locations of all easements, rights-of-way, curb cuts, structures and other
improvements, encroachments, overlaps, bodies of water, officially designated
flood hazard areas, nearest public street or highway, public utilities, and
building set-back lines on, under or affecting the Property, if any, (ii)
showing the adjoining property owners, (iii) containing a complete legal
description of the Property, (iv) certifying the exact acreage of the Property,
exclusive of any portion used or dedicated for public rights-of-way, and (v)
stating whether all or any part of the Property lies within a flood hazard area.
In all other respects, the survey shall meet the requirements of any
governmental agency having jurisdiction over the Property and any requirements
of the title insurance company of Buyer and Buyer’s lender necessary to comply
with any and all applicable regulations. Seller shall furnish to Buyer, free of
any charges except costs of reproduction, copies of any surveys and topographic
maps that Seller has or may obtain of the Property.

 

(b)       If the survey (i) shows any encroachment or overlap affecting the
Property, (ii) does not show the Property to be contiguous along all boundaries
which are common to the Property, (iii) shows any easement which would affect
the intended use and development of the Property by Buyer, or (iv) shows a
variance in acreage of five percent or more from that stated in Paragraph 1,
then Buyer may terminate this Contract, and thereafter neither party will have
any further obligations hereunder except for the indemnification set forth
herein.

 



9

 

11.       Entry Upon The Property. During the term of this Contract and prior to
the Closing Date, Buyer shall have the right to enter upon the Property
personally or through agents, employees and contractors for the purpose of
making boundary line and/or topographical surveys of same, conducting
engineering studies, inspecting physical condition of any improvements,
inspecting, conducting soil and/or environmental tests thereon, taking
photographs and in general performing such other acts with respect to the
Property and its environs as are deemed necessary or appropriate by Buyer in its
reasonable discretion. Buyer shall bear the costs of such acts and shall
indemnify and hold harmless Seller against any and all losses, claims,
liabilities or expenses (including, but not limited to reasonable attorney’s
fees) resulting from damages caused by Buyer, its agents, employees or
contractors who enter the Property prior to the Closing Date. Buyer shall
provide Seller, at no cost to Seller, with a copy of all information obtained as
a result of such acts. If Buyer fails to close on this Contract, Buyer shall
repair any damage caused by Buyer or its agents, employees or contractors
resulting from the entry permitted by this Paragraph 11 and restore the
Property, to the extent reasonably possible, to the condition existing on the
date of the Contract. All inspections, investigations, surveys and studies
performed by Buyer hereunder shall be coordinated with Seller and shall be
undertaken in such a manner as to minimally interfere with or disturb tenants.
Tenants shall not be contacted directly by Buyer or its agents.

 

12.       Risk of Loss. All risk of loss with respect to the Property shall
remain with the Seller until the Closing Date after which all risk of loss shall
be with the Buyer.

 

13.       Casualty and Condemnation. If at any time prior to the Closing Date,
all or any part of the Property is damaged by fire or other casualty, taken or
appropriated by virtue of eminent domain or similar proceedings, or is condemned
for any public or quasi-public use, then Buyer may terminate this Contract by
providing written notice to Seller within ten (10) days following the fire or
other casualty, or twenty (20) days from notice of an eminent domain or
condemnation action. If Buyer terminates this Contract, then Seller shall be
entitled to receive all insurance proceeds or condemnation proceeds paid for
that portion of the Property damaged or taken. If Buyer elects to maintain this
Contract in full force and effect, then (i) Buyer shall be entitled to receive
all insurance proceeds or condemnation proceeds paid for that portion of the
Property damaged or taken and not expended for repairs, or (ii) if the insurance
proceeds or condemnation proceeds have been paid to Seller, then Buyer shall
receive a credit against the Purchase Price equal to the amount of insurance
proceeds or condemnation proceeds paid to Seller and not expended for repairs.

 

14.        Indemnification. Provided that the transaction contemplated herein is
closed, Seller shall indemnify and hold harmless Buyer against and in respect to
any and all claims, losses, obligations, liabilities, damages, costs and
expenses (including without limitation, reasonable attorneys’ fees and expenses)
from any third party arising out of, in connection with or based upon the
ownership, operation or use of the Property prior to the Closing Date. Buyer
shall indemnify and hold harmless Seller against and in respect to any and all
claims, losses, obligations, liabilities, damages, costs and expenses (including
without limitation, reasonable attorneys’ fees and expenses) from any third
party arising out of, in connection with or based upon the ownership, operation
or use of the Property on or after the Closing Date.

 



10

 

15.       Default. If either Buyer or Seller defaults in the performance of its
obligations under this Contract within the time periods specified and such
default is not cured within thirty (30) days after the defaulting party receives
notice of such default, then:

 

(a)       if Buyer is the party in default, then Seller may terminate this
Contract, receive the Earnest Money, and thereafter neither party will have any
further obligations hereunder except for the indemnification set forth herein;
and

 

(b)       if Seller is the party in default, then Buyer may (i) terminate this
Contract and thereafter neither party will have any further obligations
hereunder except for the indemnification set forth herein, or (ii) receive the
earnest money and pursue any other remedy available at law, in equity or by
statute, including, without limitation, the right of specific performance.

 

16.       Notices. Any notice or consent authorized or required by this Contract
shall be in writing and (i) delivered personally, (ii) sent postage prepaid by
certified mail, return receipt requested, or (iii) sent by a nationally
recognized overnight carrier that guarantees next day delivery directed to the
other party at the address set forth in this Paragraph or such other address as
may be designated by either Buyer or Seller by notice given from time to time in
accordance with this Paragraph. 



  To Buyer: _________________     _________________     _________________    
Attention: _________________         With Copy to: Thomas C. Marks, Esq.    
Miller, Griffin & Marks, P.S.C.     271 W. Short Street, Suite 600    
Lexington, Kentucky 40507         To Seller: IMAC Holdings, Inc.     1605
Westgate Circle     Brentwood, TN 37027         With Copy to: IMAC Holdings,
Inc. attn: Legal     2725 James Sanders Blvd.     Paducah, KY 42001



Notice delivered pursuant to subsection (i) of this Paragraph shall be deemed
received upon completion of personal delivery. Notice given pursuant to (ii) and
(iii) of this Paragraph shall be deemed delivered when placed in the hands of
the appropriate carrier for delivery to recipient.

 



11

 

17.       Real Estate Commission. Buyer and Seller each warrant and represent
that _________________ is entitled to a commission or fee resulting from the
transaction contemplated by this Contract in the amount of three percent (3%) of
the Purchase Price which shall be paid by Seller pursuant to the terms of a
separate Commission Agreement. As to any other real estate commission, then (a)
Seller shall be solely responsible for and shall pay any real estate commissions
which may be payable as a result of its actions and shall indemnify and hold
Buyer harmless from and against all claims, damages and causes of action
resulting therefrom and (b) Buyer shall be solely responsible for and shall pay
all real estate commissions which may be payable as a result of its actions and
shall indemnify and hold Seller harmless from and against all claims, damages
and causes of action resulting therefrom.

 

18.       Good Faith. The respective parties agree to work in good faith with
each other and shall diligently endeavor in a timely fashion to consummate the
sale contemplated by this Contact on or before the Closing Date.

 

19.       Confidentiality. The Parties agree to keep confidential all
discussions, the proposed sale of the Property, the Deliveries or other material
aspects with respect to the transactions contemplated by this Contract, except
for necessary disclosure to partners, employees, accountants, attorneys, lenders
and consultants of the Parties. No public announcements concerning the Contract
or the transaction contemplated herein shall be made by any Party without the
consent of the other Parties.

 

20.       Successors and Assigns. This Contract shall be binding upon and inure
to the benefit of the parties hereto and their respective heirs, legal
representatives, successors and assigns.

 

21.       Survival. Except for those terms, covenants and conditions which have
been duly performed prior to the Closing Date, the terms, covenants, conditions,
provisions, agreements, representations and warranties contained in this
Contract shall not merge into the Deed and shall survive the Closing of this
Contract for a period of one (1) year, except for the provision contained in
Paragraph 14 which shall survive the Closing and delivery of the Deed.

 

22.       Time of the Essence. Time is of the essence for this Contract.

 

23.       Entire Agreement. This Contract (including all exhibits attached
hereto) contains the entire agreement between Buyer and Seller with respect to
the subject matter hereof and supersedes all prior understandings with respect
thereto and may be amended only by written agreement signed by both Buyer and
Seller.

 

24.       Governing Law. This Contract shall be governed by and construed in
accordance with the laws of the Commonwealth of Kentucky.

 

25.       Headings/Drafting. The paragraph headings used herein are for
convenience purposes only and do not constitute matters to be construed in
interpreting this Contract. This Contract was drafted by Seller for convenience
purposes only and shall not be construed for or against Buyer on such basis.

 



12

 

26.       Assignment. Buyer may assign this Contract to a limited liability
company or other entity provided that such entity is managed by some combination
of _________________. Any other assignment by Buyer shall require the consent of
Seller which shall not be unreasonably withheld, conditioned or delayed.

 

27.       Severance Clause. If any covenant or clause or portion thereof be
deemed unenforceable by statute or by court decision, then only that portion
which is so declared unenforceable shall be unenforceable and the remainder of
this Contract shall survive in full force and effect.

 

28.       Attorney Fees. If litigation arises out of or in connection with this
Contract between the Buyer and Seller, the prevailing party shall be entitled to
recover its attorney’s fees from the other party.

 

29.       Disclosure. _________________ who is a Kentucky licensed real estate
broker is the owner of _________________ which is the Buyer under this Contract.

 





13

 



IN WITNESS WHEREOF, Seller and Buyer, acting by and through their duly
authorized representatives, duly executed this Contract as of the date first set
forth above.

 

  SELLER:

IMAC HOLDINGS, INC.

a Delaware corporation

          By:
 
    Title:
 

 

 

  BUYER:

_________________,
a Kentucky limited liability company

          By:
 
    Title:
 

 





 



14

